Citation Nr: 0726925	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
February 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
nonservice-connected pension benefits. 


FINDINGS OF FACT

1. The veteran was born in December 1949, and he has a high 
school education.

2. The veteran's disabilities have a combined rating of 50 
percent.

3. The veteran is not rendered unemployable by his ratable 
disabilities.


CONCLUSION OF LAW

The veteran is not entitled to a nonservice-connected 
disability pension. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence 


is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and August 
2003; a rating decision in April 2003; and a statement of the 
case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The 


appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Nonservice-Connected Pension Benefits

To establish a basis for finding a permanent and total 
disability for pension purposes, the evidence must 
demonstrate that the veteran is unemployable by reason of 
nonservice-connected disabilities not the result of the 
veteran own willful misconduct, and is reasonably certain to 
remain unemployable throughout his life, or is suffering from 
any disability that renders it impossible to follow a 
substantially gainful occupation if it is reasonably certain 
that the disability will continue throughout the veteran's 
life.  Unemployability may be established on the basis of the 
particular circumstances of the veteran, including 
disabilities in combination with employment, background and 
age.  38 U.S.C.A. §§ 1502, 1521, 5107(b); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.17.  

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests", a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it 


impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  

The unemployability (or subjective) test arises from 
38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and 4.17 
and mandates that where it is shown that a veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  To 
meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must suffer from one disability ratable at 60 percent 
or more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to non 
service-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

Thus, when developing a claim for nonservice-connected 
pension benefits for a veteran of wartime service, the RO 
must identify all the veteran's disabilities and assign a 
disability rating using VA's Schedule, 38 C.F.R. Part 4.  
Thereafter the RO must combine the ratings and determine 
whether the veteran is permanently and totally unable to 
obtain and retain substantially gainful employment due to 
disability.  38 C.F.R. §§ 4.15, 4.16, 4.17.  If there is one 
ratable disability, it must be rated as 60 percent or more, 
and if there are two or more disabilities, there should be at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

Pertinent to the instant appeal, the Board first notes that 
the veteran meets the active duty requirement for basic 
eligibility for pension benefits, i.e., he served on active 
duty for a period of ninety (90) consecutive days or more 
during a period of war.  See 38 U.S.C.A. §§ 101(11)(29); 
1521(a)(j)(1).  

The veteran in this case has two service-connected 
disabilities consisting of right knee chondromalacia with 
partial patella removal, rated 10 percent disabling and a 
varicocele, rated as non-compensably disabling. Additionally, 
the veteran has nonservice-connected disabilities identified 
by the RO as chronic obstructive pulmonary disease (COPD), 
rated 30 percent disabling, bilateral shoulder and left knee 
pain, rated 10 percent disabling, hepatitis C, 
gastroesophageal reflux (GERD), and hypertension all rated by 
the RO as noncompensable.  

In this case, the veteran has not specifically claimed that 
any of the above disabilities are more disabling than 
reflected in current evaluations assigned by the RO.  
However, the Board has nevertheless reviewed the medical 
evidence of record, to include the reports of VA examination 
in November 2002 and January 2003, and concludes that no 
higher ratings are warranted for such disabilities.

First, the veteran's respiratory disorder is rated by the RO 
as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2006).  The veteran's COPD is currently rated as 
30 percent disabling, which is consistent with pulmonary 
function test showing FEV-1 of 56- to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65 
percent predicted.  In order to be assigned a higher 
evaluation of 60 percent for this disorder the veteran would 
have to demonstrate on pulmonary function testing FEV-1 of 
40- to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) 40- to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The report of the most recent 
clinical evaluation of this disability, conducted by VA in 
January 2003, shows that the veteran's oximetry at rest on 
room air is normal at 98 percent.  Pulmonary function testing 
showed FEV-1 was 87 percent predicted, and that FEV- 1/FVC 
was 69 percent. The results shown on pulmonary function 
testing, fall within the ranges for which no more than a 30 
percent rating is assigned; none of the pertinent findings on 
testing are sufficiently severe as to warrant an increased 
disability rating.



The veteran's right knee disorder is rated by the RO as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257 (2006) [other impairment of the knee].  In 
order to assign an evaluation in excess of 10 percent for 
this disorder the veteran would have to establish by the 
evidence that his right knee disorder is manifested by 
limitation of motion of the right knee in flexion and/or 
extension or alternatively, more than slight instability of 
the knee joint, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261, 5257. (2006). Symptomatology of this severity is 
not demonstrated.  Most probative is the report of VA 
examination in November 2002, which noted that pertinent 
findings referable to the veteran's lower extremities were 
limited to a right medial scar with no swelling.  There is no 
indication that the veteran had other than normal range of 
motion of the knees without any clinical indication of 
instability of the knees.  In sum, the findings of record 
show no motion limitation of the right knee even with 
consideration of pain on use, see 38 C.F.R. §§ 4.40, 4.45 
(2006).  A higher evaluation is not warranted.

The veteran's bilateral shoulder and left knee pain is rated 
by the RO as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5017.  In order to assign an evaluation 
in excess of 10 percent for this disorder the veteran would 
have to establish by the evidence of record that his 
shoulders are limited to motion at the shoulder level (See 
Diagnostic Codes 5002 and 5201).  Notwithstanding the 
veteran's bilateral shoulder pain, his upper extremities were 
noted on VA examination in November 2002 to be normal with 
good passive and active range of motion.  Thus a higher 
evaluation for this disorder is not warranted under the 
applicable Diagnostic Codes.

The veteran's hypertension is rated by the RO as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In 
order to assign am evaluation in excess of 10 percent for 
this disorder he must demonstrate diastolic pressure which is 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  When examined by VA in November 2002, the 
veteran's blood pressure was 161/99.  Higher readings are not 
shown.  He is properly rated as 10 percent disabling under 
Diagnostic Code 7101.

The veteran's remaining disabilities, identified by the RO as 
a varicocle, residuals of hepatitis C, and GERD, are not 
demonstrated to be either currently symptomatic or to cause 
functional impairment so as to be compensably disabling.  A 
review of outpatient records and the recent VA examination 
report fails to identify functional impairment resulting from 
any of such disabilities.  See 38 C.F.R. §§ 4.71a, 4.104, 
4.114, 4.115a, 4.118, 4.132 (2006).  In fact, on VA 
examination in November 2002 there were no signs or liver 
disease or functional limitations associated with the 
veteran's a history of a varicocle or GERD.  Given the lack 
of specific argument pertinent to increased symptomatology, 
see Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999 (No 
examination required in absence of evidence showing some 
increase in disability), and the lack of noted impairment due 
to such disabilities, the Board does not find them to be 
compensably disabling at this time.  

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct. 38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17. Alcohol and drug abuse are considered willful 
misconduct conditions and may not be considered in support of 
his VA pension claim.  38 C.F.R. § 3.301.

Based on the assigned ratings, the veteran's combined rating 
is 50 percent.  38 C.F.R. § 4.25 (2006).  

Next, following a review of the entire claims folder, the 
Board is of the opinion that the veteran does not meet the 
"average person" test provided under 38 U.S.C.A. 1502(a)(1) 
and 38 C.F.R. §§ 3.340(b) and 4.15.  The veteran's 
disabilities do not demonstrate a complete and permanent 
inability to maintain employment on their face.  Nor does the 
veteran have at least one disability rated at 40 percent or 
more and sufficient additional disability to meet the 
schedular requirements for assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17.  
Accordingly, in this case, in order to grant a permanent and 
total disability rating for pension purposes, the evidence 
must show that the veteran meets the requirements for pension 
on an extraschedular basis.  

Under the applicable criteria, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his disabilities, age, 
occupational background and other related factors, a 
permanent and total disability rating on an extraschedular 
basis may be approved.  38 C.F.R. § 3.321(b)(2).  

In this case, the veteran has work experience as a saw filer 
and as a salesperson.  He is 58 years old and has a high 
school education.  The veteran has reported that he last 
worked in March 2001.  The veteran contends that he is too 
disabled for gainful employment.  There is, however, no 
evidence on file that the veteran suffers from any 
significant physical disability, which would prevent him from 
actively seeking employment consistent with current 
disabilities.  

Moreover, to the extent the veteran is not working or can not 
work because of alcohol abuse, that constitutes willful 
misconduct is not for consideration in awarding the benefits 
requested herein.  See 38 C.F.R. § 3.301(c) (2006).  

The Board believes that employment consistent with the 
veteran's current disabilities is not precluded.  Such 
assessment is based on the absence of any medical evidence 
showing permanent and total incapacity due to any physical 
disability.  The competent evidence instead shows the 
veteran's physical problems do not result in significant 
functional impairment.  In sum, the veteran's disabilities, 
when evaluated in association with his educational, 
occupational background and age are not shown to preclude all 
kinds of substantially gainful employment should the veteran 
choose to seek such opportunities.  

The evidence of record does not show that this veteran is 
dissimilarly situated than any other veteran when considering 
the applicable factors.  As such, the Board further finds 
that a permanent and total rating on an extraschedular basis 
is not warranted.  Overall, the Board concludes that the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
as to warrant its application.   38 C.F.R. § 3.102 (2006).


ORDER

A nonservice-connected disability pension is denied.



___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


